Citation Nr: 0323872	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  99-18 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia.  

2.  Entitlement to service connection for a psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1986 to October 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating determination 
of the Seattle, Washington, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The Board notes that the RO in its December 2002 supplemental 
statement of the case found that new and material evidence 
had been submitted to reopen the claim of entitlement to 
service connection for schizophrenia.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is under a legal duty in such a case to determine 
if there was new and material evidence submitted, regardless 
of the RO's action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  
Accordingly, the issues have been phrased as noted on the 
title page.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for an 
acquired psychiatric disorder in February 1997.  The veteran 
was notified of this decision later that month and did not 
perfect his appeal.  

2.  Evidence submitted since the February 1997 rating 
decision bears directly or substantially upon the issue at 
hand, is not duplicative or cumulative, and must be 
considered in order to fairly decide the merits of the claim.

3.  Any current psychiatric disorder, to include 
schizophrenia, was not present during service or in the year 
immediately following service and is not of service origin.  


CONCLUSIONS OF LAW

1.  The February 1997 rating decision denying service 
connection for a psychiatric disorder is final.  Evidence 
received since the February 1997 decision is new and material 
and the veteran's claim for service connection for a 
psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (2000).

2.  A psychiatric disorder was not incurred in or aggravated 
by service, nor may a psychosis be presumed to have been 
incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the September 1998 and 
September 1999 rating determinations and the September 1999 
and December 2002 SOCs, informed the appellant of the 
information and evidence needed to substantiate this claim.  
Furthermore, in a March 2001 letter, the RO informed the 
veteran of the VCAA.  It specifically notified the veteran of 
VA's duty to notify him about his claim, VA's duty to assist 
him in obtaining evidence about his claim, what the evidence 
had to show to establish entitlement, what evidence VA had 
requested or was on file, what information was needed from 
the veteran, what evidence VA would request, what the veteran 
could do to help with his claim, when and where information 
needed to be sent, and where to contact VA if he had any 
questions.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  VA has met all VCAA duties.

As to the issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for a 
psychiatric disorder, to include schizophrenia, the Board 
notes that new regulations have recently been placed into 
effect with respect to determinations as to whether new and 
material evidence has been submitted to reopen a claim.  
These regulations apply to claims filed subsequent to August 
29, 2001.  As this claim was received prior to this time, it 
is governed by the laws and regulations addressed below.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

In addition to the above, the pertinent laws and regulations 
provide that psychosis will be presumed to have been incurred 
in service if it had become manifest to a degree of ten 
percent or more within one year of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

Service connection for a psychiatric disorder was denied in a 
February 1997 rating decision.  At that time, there was post 
service evidence of an acquired psychiatric disorder, but 
there was an absence of evidence linking the disorder to 
service.  Since that determination, the veteran presented 
testimony to the effect that he had manifestations during 
service.  Based on the reason for the prior denial, the 
determination of the hearing officer to reopen the claim is 
not clearly erroneous.

The Board finds that the evidence added to the record since 
the February 1997 determination directly addresses the issue 
on appeal.  The testimony of the veteran as to the problems 
that he had inservice combined with the new medical evidence 
received in conjunction with the claim is new and material to 
the issue at hand. 

The newly added evidence, being neither duplicative nor 
cumulative, in conjunction with the newly enacted 
legislation, bears directly and substantially upon the issue 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 


Service Connection

A review of the veteran's service medical records reveals 
that normal psychiatric findings were reported on the 
veteran's October 1986 enlistment examination.  On his 
October 1986 report of medical history, the veteran checked 
the "no" boxes when asked if he had or had had depression 
or excessive worry, nervous trouble of any sort, loss of 
memory or amnesia, or periods of unconsciousness.  

In July 1988, the veteran was diagnosed as having a probable 
underlying personality disorder with a history highly 
suggestive of alcoholism.  In August 1988, the veteran was 
seen for alcoholism.  In a November 1988 treatment record, 
the veteran was noted have been on Antabuse for two months.  
No further treatment for alcoholism or any psychiatric 
disorder was noted during service.  

At the time of the veteran's September 1989 service 
separation examination, normal psychiatric findings were 
reported.  On his September 1989 service separation report of 
medical history, the veteran checked the "no" boxes when 
asked if he had or had ever had depression or excessive 
worry, nervous trouble of any sort, loss of memory or 
amnesia, or periods of unconsciousness.  

At the time of an August 1992 annual Reserve examination, 
normal psychiatric findings were reported.  On his August 
1992 report of medical history, the veteran again checked the 
"no" boxes when asked if he had or had ever had depression 
or excessive worry, nervous trouble of any sort, loss of 
memory or amnesia, or periods of unconsciousness.

Treatment records obtained in conjunction with the veteran's 
claim reveal that he was treated for drug and alcohol abuse 
in 1993.  In July 1993, the veteran was admitted for 
continued drinking.  Axis I diagnoses of alcohol abuse, 
cannabis abuse, and an organic mood disorder were rendered at 
that time.  In a July 28, 1993, attending note, it was the 
examiner's impression that the veteran had organic mood 
disorder vs. major depression with questionable dysthymia.  

The veteran was seen with complaints of increasing depression 
in August 1995.  It was the examiner's impression that the 
veteran needed inpatient treatment to rule out major 
depression with psychotic feature, rule out chemical 
psychosis, rule out the possibility of schizophrenic or 
schizoaffective disorder, and to rule out a bipolar disorder.  

Thereafter, the veteran was hospitalized from August 8, 1995, 
to August 23, 1995, with an Axis I diagnosis of polysubstance 
abuse being rendered.  

In August 1996, the veteran was hospitalized at Western State 
Hospital.  Axis I diagnoses of paranoid schizophrenia and 
episodic polysubstance abuse were rendered.  

In a September 1998 statement in support of claim, the 
veteran indicated that he consulted a counselor in 1988 while 
inservice.  He reported that he was currently having 
paranoia, depression, and trouble sleeping.  He also noted 
that he was hearing noises in his head.  He indicated that he 
was avoiding crowded places, was unable to handle the 
pressure, and could not look for a job.  

At the time of an August 1996 visit, the veteran was noted to 
be paranoid, to hear auditory hallucinations, and to show 
mild symptoms of depression.  At the time of an April 1997 
visit, the veteran was diagnosed as having alcohol 
dependence, marijuana abuse, and cocaine abuse.  The veteran 
was noted to have a history of major depression and psychotic 
disorder, NOS.  At the time of an April 29, 1997, visit, Axis 
I diagnoses of MDE, severe, with psychotic features; possible 
schizoaffective disorder; possible schizophrenia; alcohol 
abuse; cannabis abuse; cocaine abuse; and a possible 
cognitive disorder, NOS, were rendered.  

In a June 2000 treatment record, Axis I diagnoses of 
schizoaffective disorder; cocaine dependence in remission; 
alcohol dependence in early remission; marijuana dependency; 
and benzo abuse; were reported.  

On June 20, 2000, the veteran was admitted on an inpatient 
basis for increased paranoia, withdrawal, irritability, and 
insomnia for two weeks.  He was noted to suffer from chronic 
paranoid schizophrenia.  

At the time of a July 15, 2000, psychiatric examination, the 
veteran indicated that he first experienced auditory 
hallucinations while in the military and noted that his 
paranoia began in 1995.  The examiner stated that the veteran 
had a fairly significant history of drug and alcohol abuse 
and that he began drinking as a teenager.  He observed that 
the veteran was admitted to the Seattle VA Medical Center in 
1993 for alcohol and cannabis abuse and a possible organic 
mood disorder.  The veteran indicated that he was not started 
on any medications and discharged to outpatient.  Following 
examination, Axis I diagnoses of schizoaffective disorder; 
cocaine dependence in remission; alcohol dependence in early 
remission; marijuana dependence; and benzo abuse; were 
rendered.  

In August 2000, the veteran appeared at a hearing before a 
local hearing officer.  At the time of the hearing, the 
veteran indicated that he was an equipment technician aboard 
the USS Ranger during service.  He stated that he would 
become severely depressed and have crying spells.  The 
veteran also reported having episodes of paranoia while 
inservice.  He noted that he did not seek any type of 
counseling while inservice.  He indicated that he did not 
recognize that it was paranoia.  The veteran testified that 
he would get into fights with others and that he had received 
a Captain's mast while inservice.  He noted that he had 
received this for being AWOL.  He stated that he was 
experiencing depression at the time he went AWOL.  He also 
testified that he was depressed most of the time that he was 
inservice.  He further reported that he had a hard time 
concentrating while inservice.  He also noted experiencing 
paranoia while in the Reserves.  

The veteran indicated that he was admitted to Western State 
Hospital in August 1996 after hearing voices.  He also noted 
hearing voices inservice.  He further reported having dreams 
while inservice.  He indicated that he also had trouble with 
being around crowds while inservice.  He also testified that 
he might have been sexually abused while inservice but never 
told anyone about it.  

In an April 2001 statement in support of claim, a VA 
physician listed the periods of inpatient hospitalization 
that the veteran had received following his separation from 
service.  

In August 2001, records relating to the veteran's Social 
Security disability claim were received at the RO.  The 
veteran was determined to be disabled as a result of 
functional psychotic disorders and alcohol addiction since 
May 1995.  

Treatment records received in conjunction with the veteran's 
Social Security claim reveal that he was hospitalized at 
Western State Hospital in August 1995, with Axis I diagnoses 
of chronic paranoid type schizophrenia; episodic alcohol 
dependence; and episodic cannabis abuse being rendered.  At 
the time of a May 1997 social security evaluation, diagnoses 
of chronic paranoid schizophrenia; history of major 
depressive episodes, recurrent; and polydrug and alcohol 
abuse, were rendered.  

Service connection is not warranted for a psychiatric 
disorder, to include schizophrenia.  The Board does note that 
the veteran was treated for alcohol problems inservice, with 
a diagnosis of a probable personality disorder being 
rendered.  Personality disorders are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§§ 3.303(c); 4.9.  Moreover, at the time of the veteran's 
September 1989 service separation examination, normal 
psychiatric findings were reported.  Furthermore, the veteran 
checked the "no" boxes when asked if he had or had ever had 
frequent trouble sleeping, depression or excessive worry, 
loss of memory or amnesia, nervous trouble of any sort, or 
periods of unconsciousness on his September 1989 separation 
report of medical history.  In addition, normal psychiatric 
findings were reported at the time of the August 1992 annual 
reserve examination, close to three years after his 
separation from service, and the veteran again checked the 
"no" boxes on his August 1992 report of medical history 
when asked if he had or had ever had frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia, nervous trouble of any sort, or periods of 
unconsciousness.

The Board notes that the veteran was found to have possible 
organic mood disorder, major depression or questionable 
dysthymia in July 1993 and that he was diagnosed with 
paranoid schizophrenia in August 1996.  The Board further 
observes that the veteran was diagnosed as severe MDE with 
psychotic features in April 1997, and that diagnoses of 
schizoaffective disorder were rendered thereafter.  However, 
these diagnoses occurred more than one year after service and 
have not been related to the veteran's period of service by 
any competent professional.  

The Board accepts as competent the appellant's statements 
with respect to his current psychiatric disorder.  We note 
that the appellant is competent to report such symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994). However, as a lay person, 
he is not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  As noted above, there has been no medical 
evidence submitted relating the veteran's current psychiatric 
disorders to service.  Regardless, competence and credibility 
are different matters.

As to onset and continuity of symptomatology, the Board notes 
that the veteran's recent statements and testimony that he 
had psychiatric problems since service are in conflict with 
the service medical records, including the examination 
reports and reports of medical history, and the VA and 
private treatment and hospital reports following service.  
The objective medical evidence is more probative than the 
veteran's more recent assertions of onset and continuous 
symptoms since service.  An acquired psychiatric disorder was 
not identified during service and the more probative medical 
evidence reflects post service onset rather than in-service 
onset.  In sum, the Board finds that his recent assertions of 
inservice onset are not reliable or credible.

The Board therefore finds that that the preponderance of the 
evidence is against the claim for a psychiatric disorder, to 
include schizophrenia, and his claim is denied.




ORDER

The application to reopen a claim for service connection for 
a psychiatric disorder is granted.

Service connection for a psychiatric disorder, to include 
schizophrenia, is denied.  




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

